Citation Nr: 0932920	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychological 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's account of his stressors is credible and 
generally supported by After Action Reports and Navy Military 
History Record for his unit.  

2.  The Veteran has been diagnosed with PTSD that is 
medically attributed to a stressor he experienced during his 
service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from July 1974 to February 
1976.  The Veteran's service personnel record indicated that 
he was deployed to both Vietnam and Cambodia, with the 1st 
Battalion, 4th Marines.  As relayed at his January 2008 VA 
examination, the Veteran claims his unit was involved in an 
Operation on Kaoh Tang Island, and when helicopters landed as 
part of this operation they were ambushed by the enemy.  The 
Veteran also claims that during this operation 12 
servicemembers and 4 helicopters were lost.  Further, the 
Veteran reports that his unit was involved in Operation 
Frequent Wind, the evacuation of many individuals from the 
American Embassy in Vietnam, and an operation to recapture a 
container ship.  

The Veteran's service personnel records confirm his 
participation in the "Refugee Evacuation Operations off the 
coast of South Vietnam," from April 2, 1975 to April 18, 
1975.  Additionally, Navy History records confirm that the 
1st Battalion, 4th Marines participated in the recapture of 
the SS Mayaguez and went ashore on Koah Tang Island.  
Moreover, an After Action Report concerning the SS 
Mayaguez/Koah Tang Island Operation indicates:

At 1909 hours, one of the first helicopters in 
the area of the island reported hostile ground 
fire.  The flight mechanic was wounded and became 
the first casualty of the operation.  A second 
helicopter was reported hit and burning in the 
water six minutes later.  The third helicopter 
from this flight was reported crashed on the 
beach at 1945 hours.

The report further details the death of 11 Marines and the 
loss of 3 helicopters in connection with this action.  The 
Board acknowledges that VA was unable to confirm the 
Veteran's account of stressors in his multiple April 2006 
Stressor Statements; however, the Veteran's account of his 
stressors at the January 2008 VA examination are sufficiently 
similar and are satisfactorily confirmed based on the 
evidence of record for purposes of this case.  Further, the 
January 2008 VA examination diagnosed the Veteran to have 
PTSD related to his account of military stressors at this 
point, including his verified participation in the evacuation 
of the Embassy, and not based upon the uncorroborated 
statements found in the Veteran's April 2006 Stressor 
Statements.  

Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that 
service connection for PTSD is warranted.  The benefit-of-
the-doubt rule has been considered in making this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


